


110 HR 4834 IH: Ossie Davis Congressional Gold Medal

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4834
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Mr. Rangel introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To award a congressional gold medal to Ossie Davis in
		  recognition of his many contributions to the Nation.
	
	
		1.Short titleThis Act may be cited as the
			 Ossie Davis Congressional Gold Medal
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)Raiford Chatman Ossie Davis
			 was born on December 18, 1917, in Cogdell, Georgia, the eldest of 5 children,
			 and died at the age of 87 in Miami, Florida, on February 4, 2005.
			(2)A gifted actor, playwright, producer,
			 screenwriter, director, and author, Ossie Davis was admired as a trailblazing
			 entertainer and an unwavering advocate for social justice.
			(3)Over a 50-year
			 career, Ossie Davis portrayed the lives and times of African Americans in many
			 memorable performances on stage, television, and film.
			(4)Ossie Davis wrote
			 numerous plays, books, and musicals that raised the Nation’s awareness of the
			 challenges faced by African Americans in this country, and highlighted the
			 nobility of their cause.
			(5)Ossie Davis
			 portrayed positive and inspirational images of African Americans in their
			 struggles under slavery and segregation, and served as a role model for future
			 generations of American performers and artists.
			(6)A
			 steadfast voice for equality and social justice, Ossie Davis was an advocate
			 for the dispossessed and disenfranchised through his performing arts, civic
			 engagement, and public activism.
			(7)Among his many
			 noteworthy and acclaimed accomplishments, Ossie Davis wrote and starred in the
			 theatrical production Purlie Victorious, directed the movie
			 Cotton Comes to Harlem, and starred in the stage play A
			 Raisin in the Sun.
			(8)Ossie Davis and his wife of 56 years, Ruby
			 Dee, were one of the most respected couples of the American entertainment
			 industry, appearing together in several stage productions, television series,
			 and movies, and producing Countdown to Kusini, the first
			 American feature film to be recorded entirely in Africa by black
			 professionals.
			(9)In recognition of
			 his theatrical achievements, Ossie Davis received the Silver Circle Award from
			 the National Academy of Television Arts and Sciences, the National Medal of
			 Arts awarded by the President, the Life Achievement Award from the Screen
			 Actors Guild, and the Kennedy Center Honors, the most prestigious public
			 recognition of an artist’s lifetime contributions in the performing arts in the
			 United States.
			3.Congressional
			 gold medal
			(a)Presentation
			 authorizedIn recognition of
			 the many contributions of Ossie Davis to the Nation, the Speaker of the House
			 of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the presentation, on behalf of the Congress, of a
			 gold medal of appropriate design to the personal representative of Ossie
			 Davis.
			(b)Design and
			 strikingFor the purpose of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (hereinafter in this Act referred
			 to as the Secretary) shall strike a gold medal with suitable
			 emblems, devices, and inscriptions, to be determined by the Secretary.
			4.Duplicate
			 medalsUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in
			 bronze of the gold medal struck under section 3 at a price sufficient to cover
			 the costs of the gold and bronze medals, including labor, materials, dies, use
			 of machinery, and overhead expenses.
		5.National
			 medalsThe medals struck under
			 this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.
		6.Funding
			(a)Authority To Use
			 Fund AmountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund such amounts as may be necessary to pay for
			 the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 4 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
